Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 19-23 and 29-39 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 61/587,051, filed November 16, 2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2021 was filed after the mailing date of the Non-Final Office on November 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Objection and Rejection Withdrawn
The objection to claims 11 and 13 is withdrawn in light of the claims have been canceled. 

The rejection of claims 2, 5-7 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The written description and enablement rejections of claims 1-15 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in light of the claim amendment.  



The rejection of claims 3-7, 10-11, 15, 19-21 under 35 U.S.C. 103 as being unpatentable over Chaplin 1 (J of Exp Med 210(10): 2135-2146, 2013; PTO 1449) in view of Rendi-Wagner (Vaccine 24: 2781-2789, 2006; PTO 1449) as applied to claims 1-2, 9, 12, 13 and 22 mentioned above and further in view of US20120020965 (Chaplin 2 hereafter, published Jan 26, 2012; PTO 892) is withdrawn in view of the claim amendment.  The addition of Chaplin 2 does not cure the deficiency of Chaplin 1 and Rendi-Wagner.  

The rejection of claims 1-7, 9-13, 15 and 19-22 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 9, 10, 11, 16-19 of U.S. Patent No. 10,563,179 is withdrawn in view of the claim amendment.   

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David S. Harper on March 1, 2022.

In the claims:
Claim 1 line 1, “composition” has been changed to -- polypeptide --  
Claim 2, line 1, “composition” has been changed to -- polypeptide --  
Claim 3, line 1, “composition” has been changed to -- polypeptide --  
Claim 4, line 1, “composition” has been changed to -- polypeptide --  
Claim 5, line 1, “composition” has been changed to -- polypeptide --  
Claim 6, line 1, “composition” has been changed to -- polypeptide --  
Claim 7, line 1, “composition” has been changed to -- polypeptide --  
Claim 8, line 1, “composition” has been changed to -- polypeptide --  
Claim 19, line 1, “composition” has been changed to -- polypeptide --  
Claim 22, line 2, “composition” has been changed to -- polypeptide --  
Claim 23, line 3, “composition” has been changed to -- polypeptide --  
Claim 29, line 1, “composition” has been changed to -- polypeptide --  
Claim 30, line 1, “composition” has been changed to -- polypeptide --  
Claim 31, line 1, “composition” has been changed to -- polypeptide --  
Claim 38, line 3, “composition” has been changed to -- polypeptide --  
Claim 39, line 3, “composition” has been changed to -- polypeptide --  


Conclusion

Claims 1-8, 19-23 and 29-39 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644